David Weisberg was indicted on a charge of issuing a check with intent to defraud. Weis-berg and the State ase agseed that the check while given Aug. 5. 1925 was dated August 6th, the only difference coming on part of the prosecuting _ witness, wso stated that at the time of receiving the check, he did not know it was post dated.
Weisberg was found guilty and the question presented is whether or not the court committed error in charging that “a check which is post-dated, that is dated ahead of the time of delivery, is a check within the meaning of this statute Covering checks.. It is a check just as though it were dated on the day that it was written. The words “uttering and delivering” for the purpose of this lawsuit-mean the same thing-.”
It is contended that plaintiff in error, having given the prosecuting witness a post-dated instrument, he could not have been found guilty of 710-176 GC., which provides that “Any person, who with intent to defraud, shall make a draw or utter or deliver any check, draft or order for payment of money upon any bank - - - - who at the time thereof has insufficient funds-shall be guilty of a felony, etc.”
It is further claimed that a draft for money drawn on a bank payable at a day subsequent to its date of issue is not a check, but a bill of exchange.